Exhibit 10.14
INTERIM CHIEF EXECUTIVE OFFICER AGREEMENT
     THIS INTERIM CHIEF EXECUTIVE OFFICER AGREEMENT (the “Agreement”), dated and
effective as of August 31, 2009, is by and among SIFCO Industries, Inc.
(“SIFCO”), an Ohio corporation with its principal offices 970 East 64th Street,
Cleveland, Ohio, Aviation Component Solutions, an Ohio corporation with its
principal offices at 26451 Curtiss Wright Parkway, Suite 106, Richmond Heights,
Ohio 44143 (“ACS”) and Michael S. Lipscomb (“Lipscomb”) and shall have an
effective date of August 10, 2009 (the “Effective Date”).
RECITALS:
          A. Lipscomb is the owner and Chief Executive Officer (“CEO”) of ACS.
          B. SIFCO desires to have Lipscomb become its interim CEO;
          C. ACS desires to permit Lipscomb to perform the services set forth on
Exhibit “A” in consideration for the remuneration it will receive pursuant to
this Agreement;
          D. The duties required of SIFCO’s interim CEO are set forth on Exhibit
“A” (the “Interim CEO Services”); and
          E. Lipscomb desires to become SIFCO’s interim CEO.
     NOW THEREFORE, in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree:
          1. Engagement. SIFCO hereby engages ACS for the purpose of providing
Lipscomb to SIFCO. By signing below, Lipscomb represents and warrants that he
intends to devote between seventy and ninety (70-90) hours per month performing
the Interim CEO Services. Subject to the foregoing, the Interim CEO Services
will be performed by Lipscomb in such quantities and at such times as he is able
and available, and it shall not be deemed a breach of this Agreement for
Lipscomb to provide more than ninety (90) hours or fewer than (70) hours in any
particular month or as an average during the term of this Agreement provided
that the Interim CEO Services are discharged to the reasonable satisfaction of
SIFCO’s Board of Directors. Lipscomb may perform the Interim CEO Services at
such places and at such times as he deems necessary or appropriate.
          2. Other Business Activities Permitted: In addition to Lipscomb’s
services for SIFCO, during the term of this Agreement, Lipscomb may perform
services for himself, ACS and any other business or entity that does not
directly or indirectly compete with SIFCO.
          3. Term: The term of this Agreement will commence as of the Effective
Date and will continue until it is cancelled by a party hereto. Either party may
cancel this Agreement, with or without cause, by delivering a written
cancellation notice to the other party stating that this Agreement will be
cancelled on a date certain; the date certain shall not be earlier than the
thirtieth (30) business day following the date that the cancellation notice was
mailed or delivered. Following the cancellation of this Agreement, all
compensation owing to ACS pursuant to Section 6 and any unreimbursed expenses
(as defined below) owing to ACS pursuant to Section 6 will be immediately due
and payable.
          4. Compensation. SIFCO will pay ACS $2,500 per day that Lipscomb
spends providing Interim CEO Services. Should Lipscomb work fewer than six
(6) or more than ten (10) hours in any given day, SIFCO shall pay ACS $312.50
per hour that Lipscomb worked that given day. ACS’s invoices shall be
immediately due and payable upon receipt. ACS will endeavor to invoice SIFCO
every two weeks for Lipscomb’s Interim CEO Services and SIFCO will endeavor to
pay such invoices within 15 days from the invoice date. Any invoice not paid
within thirty days shall accrue interest at the rate of 1% per month, pro rated
on a per diem basis, as necessary.
          5. Expenses. In addition to amounts payable to ACS pursuant to
Section 5, SIFCO shall reimburse ACS for all reasonable expenses incurred by
Lipscomb in the performance of the Interim CEO Services (the “Expenses”).
Lipscomb shall maintain and provide appropriate documentation for all the
Expenses and only documented expenses shall be reimbursed. SIFCO will endeavor
to reimburse ACS within fifteen (15) days of receiving such documentation.
Expenses will likely include, among other things, courier and postages expenses,
out-of-town travel expenses, including hotel, air and car rental expenses, and
expenses associated with business entertainment (e.g., entertainment of
customers, investors, bankers, and business partners).

 



--------------------------------------------------------------------------------



 



          6. Indemnification. The Chief Executive Officer Indemnification
Agreement attached as Exhibit B is hereby incorporated into this Agreement, and
this Agreement is expressly contingent on the parties executing Exhibit B.
          7. Proprietary Work Product and Confidential Information. ACS and
Lipscomb acknowledge that Lipscomb will acquire information of a secret and
confidential nature regarding SIFCO. ACS and Lipscomb agree not to disseminate
such information except as authorized by SIFCO’s Board of Directors, and to
comply with all SEC regulations regarding the disclosure of information.
          8. Reliance on SIFCO’s Information. SIFCO acknowledges that during the
performance of his duties, Lipscomb will be relying on the truth, completeness,
and accuracy of the written documentation delivered and the verbal communication
made by SIFCO and its agents to Lipscomb in connection with any and all matters
relating to the Interim CEO Services.
          9. Independent Contractor Relationship. ACS and Lipscomb shall serve
as an independent contractor to SIFCO pursuant to the terms and conditions of
this Agreement, and this Agreement does not create and shall not be construed to
create a partnership, joint venture, or employer and employee relationship.
          10. Attorneys’ Fees: SIFCO shall reimburse ACS for reasonable
attorneys’ fees it incurred related to this Agreement.
     IN WITNESS WHEREOF, each party has executed and delivered this Agreement by
its duly authorized officer as of the Effective Date.

                          AVIATION COMPONENT SOLUTIONS       SIFCO INDUSTRIES,
INC.
 
                        By:   /s/ Michael S. Lipscomb       By:   /s/ Frank
Cappello                  
 
  Print:   Michael S. Lipscomb           Print:   Frank Cappello
 
  Title:   Chief Executive Officer           Title:   V.P. Finance and CFO
 
  Date:   November 11, 2009           Date:   November 11, 2009

              MICHAEL S. LIPSCOMB    
 
            By:   /s/ Michael S. Lipscomb              
 
  Print:   Michael S. Lipscomb    
 
  Date:   November 11, 2009    

 



--------------------------------------------------------------------------------



 



Exhibit A
INTERIM CHIEF EXECUTIVE OFFICER
SIFCO INDUSTRIES, INC (“COMPANY”)
          1. The Position
          The Position of Chief Executive Officer (“CEO”) is the highest-ranking
executive officer in the Company’s management structure and reports directly to
the Board of Directors. The Chief Financial Officer, the business unit General
Managers as well as the Director of Human Resources report directly to the CEO.
          2. Summary
          The CEO has full profit and loss responsibility. He works with the
Board of Directors to establish the objectives and strategic direction of the
company. He will set and achieve the Company’s annual goals for sales, operating
profit, net income and cash management. He will lead a process of evaluating and
organizing the management of the Company including establishment of a formal
succession plan. He will expect to complete this process in a one to two year
time frame. He will take the leadership role in any possible acquisition,
divestiture or joint venture.
          3. Specifically, the CEO will:
          (a) Set a high moral and ethical standard of conduct for the employees
of our Company.
          (b) Establish along with the Board the objectives and strategy of the
Company and provide leadership in achieving them.
          (c) Take responsibility for the profitability of the entire
organization.
          (d) Manage and enhance shareholder communications in conjunction with
the CFO.
          (e) Establish regular meeting agendas and provide the Board of
Directors with such timely information as is necessary for the Directors to
perform their duties effectively and efficiently.
          (f) Provide a brief written monthly report to the board which
(i) summarizes and comments on the Company’s current financial performance and
its relationship to its plans and (ii) highlights significant marketing,
production, financial, personnel, shareholder, organizational development and
regulatory issues and suggest action plans to deal with problem areas.
          (g) Develop a short list of the most relevant measures that will take
the pulse of the Company and indicate its health and direction and display these
prominently within the organization and at Company meetings. These could and
should include such things as an ongoing measurement of cash flow, sales volume,
departmental operating profit by division, corporate profitability, bookings and
backlog, key operational and financial measures, safety indicators and such
other measures as the management team deems will most effectively describe the
Company’s health and direction.
          (h) Approve the General Managers’ (“GM’s”) strategies and their
respective business units’ annual plans. Strategies and plans should be geared
toward achieving an acceptable return on shareholders’ equity. Review the GM’s
performance in achieving these plans.
          (i) Approve the strategy and plans of the CFO and his processes for
safeguarding the Company’s assets and complying with applicable law. Review the
CFO’s performance in achieving these plans.
          (j) Ensure that an efficient infrastructure exists to increase
organizational capability. Provide through personal leadership a working
environment that encourages maximum employee participation and investment in
Company outcomes. Hire, motivate, monitor, retain and reward a top management
team competent to achieve the Company’s objectives, and to terminate those
individuals whose continued employment by SIFCO would be detrimental to the
company’s best interests. Ensure that there is an organization-wide plan for
evaluating and rewarding all employees. Report annually to the Board on
succession plans for the CEO, CFO, Director of HR, and the leaders of each
business unit.

 



--------------------------------------------------------------------------------



 



          (k) Develop and implement procedures for ensuring the health and
safety of the Company’s employees, and working with general counsel to ensure
that the Company is complying with applicable law. The standard for Company-wide
safety regulations should be the most stringent regulation among the areas of
the Company’s operations.
          (l) Foster an industry profile for SIFCO with shareholders, customers,
employees and suppliers that assures that the Company achieves and maintains
market and industry recognition as a leader in our industry.
          (m) Develop and implement appropriate policies and procedures for all
areas of the Company’s business activities, including but not limited to
financial, operational, labor and public relations and the use of external
advisers.
          (n) Ensure timely and accurate reporting as required by various
regulatory organizations and applicable law and review all related reports and
filings.

 



--------------------------------------------------------------------------------



 



Exhibit B
CHIEF EXECUTIVE OFFICER INDEMNIFICATION AGREEMENT
          THIS CHIEF EXECUTIVE OFFICER INDEMNIFICATION AGREEMENT, dated as of
August 31, 2009 (this “Agreement”), is made by and between SIFCO Industries,
Inc., an Ohio corporation (the “Company”), on the one hand, and Aviation
Component Solutions, Inc., an Ohio corporation, and Michael S. Lipscomb, on the
other hand, (individually and collectively the “Indemnitee”).
RECITALS
          A. It is important to the Company to attract and retain the most
capable Chief Executive Officer (“CEO”) reasonably available.
          B. Lipscomb desires to become the Interim CEO of the Company.
          C. Both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against CEOs of companies in today’s
environment.
          D. In recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, the Company desires to enter into this
Agreement.
          NOW, THEREFORE, in consideration of the foregoing recitals, and other
good and valuable consideration, the adequacy of which is hereby acknowledged,
the parties hereby agree:
          1. Certain Definitions. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Affiliate” has the meaning given to that term in Rule 405 under the
Securities Act of 1933.
     (b) “Claim” means any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted, made or
conducted by the Company or any other party, including without limitation any
governmental entity, that Indemnitee reasonably determines might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other.
     (c) “Expenses” includes attorneys’ and experts’ fees, expenses and charges
and all other costs, expenses and obligations paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in, any
Claim.
     (d) “Indemnifiable Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties and amounts paid in settlement
(including without limitation all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing)
(collectively, “Losses”) relating to, resulting from or arising out of any act
or failure to act by the Indemnitee, or Indemnitee’s status as any person
referred to in clause (i) of this sentence, (i) in Indemnitee’s capacity as a
CEO, officer, employee or agent of the Company (including without limitation in
respect of consulting services provided by Indemnitee to the Company during the
period from August 10, 2009 through August 31, 2009), any of its Affiliates or
any other entity as to which the Indemnitee is or was serving at the request of
the Company as a CEO, officer, employee, member, manager, trustee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, whether or not for profit and (ii) in
respect of any business, transaction or other activity of any entity referred to
in clause (i) of this sentence.
          2. Authority to Indemnity: The Company’s hereby represents and
warrants that its Articles of Incorporation and Regulations, and any amendments
thereto, (collectively, the “Constituent Documents”) provide that the Company
will or may indemnify its CEO and the Company’s Regulations provide that the
Company will or may advance expenses in connection therewith, and Indemnitee’s
willingness to serve as a CEO of the Company is based in part on Indemnitee’s
reliance on such provisions.
          3. Basic Indemnification Arrangement. The Company will indemnify and
hold harmless Indemnitee, to the fullest extent permitted by the laws of the
State of Ohio in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
against all Indemnifiable Losses

 



--------------------------------------------------------------------------------



 



relating to, resulting from or arising out of any Claim, other than those Claims
that finally adjudged to be the result of Indemnitees’ gross negligence, bad
faith or intentional misconduct. The failure by Indemnitee to notify the Company
of such Claim will not relieve the Company from any liability hereunder unless,
and only to the extent that, the Company did not otherwise learn of the Claim
and such failure results in forfeiture by the Company of defenses, rights or
insurance coverage. If so requested by Indemnitee, the Company will advance
within thirty (30) days of its receipt of such request (together with reasonable
documentation evidencing the amount and nature of such Expenses) any and all
Expenses to Indemnitee which Indemnitee determines reasonably likely to be
payable, provided, however, that Indemnitee will return, without interest, any
such advance which remains unspent at the final conclusion of the Claim to which
the advance related.
          4. Indemnification for Additional Expenses. Without limiting the
generality or effect of the foregoing, the Company will indemnify Indemnitee
against and, if requested by Indemnitee, will advance to Indemnitee, within
thirty (30) days of its receipt of such request (together with reasonable
documentation evidencing the amount and nature of such Expenses), any and all
attorneys’ fees and other Expenses paid or incurred by Indemnitee in connection
with any Claim asserted or brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement or any other
agreement or under any provision of the Company’s Constituent Documents now or
hereafter in effect relating to Claims for Indemnifiable Losses and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.
          5. Partial Indemnity, Etc. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss but not for all of the total amount thereof,
the Company will nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Loss or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee will be indemnified
against all Expenses incurred in connection therewith. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
there will be a presumption that Indemnitee is so entitled, which presumption
the Company may overcome only by its proffering clear and convincing evidence to
the contrary.
          6. No Other Presumption. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
          7. Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (i) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (ii) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
          8. Liability Insurance and Funding. Directors and Officers Liability
Insurance: The Company hereby represents and warrants that it maintains
directors and officers liability insurance with a per occurrence claim amount of
at least $5million dollars. The Company hereby agrees to contemporaneously with
the execution of this Agreement, cause Indemnitees to be covered by such policy
or policies, in accordance with its or their terms, to the maximum extent of the
coverage provided under such policy or policies. Copies of the directors and
officers insurance policies shall be delivered to Indemnitees simultaneously
with the execution hereof.
          9. Subrogation. In the event of payment under this Agreement, the
Company will be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors). The Indemnitee will execute all papers reasonably
required to evidence such rights of recovery (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).
          10. No Duplication of Payments. The Company will not be liable under
this Agreement to make any payment in connection with any Indemnifiable Loss
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (net of Expenses incurred in connection therewith) under any insurance
policy, the Constituent Documents and Other Indemnity Provisions or otherwise of
the amounts indemnifiable hereunder.

 



--------------------------------------------------------------------------------



 



          11. Defense of Claims. The Company will be entitled to participate in
the defense of any Claim or to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee, provided that in the event that
(i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (ii) the named
parties in any such Claim (including any impleaded parties) include both the
Company and Indemnitee and Indemnitee shall conclude that there may be one or
more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (iii) any such representation by
the Company would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee will be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Claim) at the Company’s expense. The Company will not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending Claim which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes
an unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Claim.
          12. Successors and Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and its counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any person acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable or delegatable by the Company.
     (b) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
     (c) This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 12(a)
and 12(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 12(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.
          13. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next-day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) and
to the Indemnitee at the addresses shown on the signature page hereto, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.
          14. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State. Each party consents to
non-exclusive jurisdiction of any Ohio state or federal court or any court in
any other jurisdiction in which a Claim is commenced by a third person for
purposes of any action, suit or proceeding hereunder, waives any objection to
venue therein or any defense based on forum non conveniens or similar theories
and agrees that service of process may be effected in any such action, suit or
proceeding by notice given in accordance with Section 13.
          15. Validity. If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal.
          16. Miscellaneous. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by Indemnitee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this

 



--------------------------------------------------------------------------------



 



Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, expressed or implied
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement.
          17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
          18. Legal Fees and Expenses. It is the intent of the Company that the
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to the Indemnitee that the
Company has failed to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of Indemnitee’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Indemnitee agree that a confidential relationship
shall exist between the Indemnitee and such counsel. Without respect to whether
the Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Indemnitee in
connection with any of the foregoing.
          19. Certain Interpretive Matters. No provision of this Agreement will
be interpreted in favor of, or against, either of the parties hereto by reason
of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.
          IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused
its duly authorized representative to execute this Agreement as of the date
first above written.

                          AVIATION COMPONENT SOLUTIONS       SIFCO INDUSTRIES,
INC.
 
                        By:   /s/ Michael S. Lipscomb       By:   /s/ Frank
Cappello                  
 
  Print:   Michael S. Lipscomb           Print:   Frank Cappello
 
  Title:   Chief Executive Officer           Title:   V.P. Finance and CFO
 
  Date:   November 11, 2009           Date:   November 11, 2009

              MICHAEL S. LIPSCOMB    
 
            By:   /s/ Michael S. Lipscomb              
 
  Print:   Michael S. Lipscomb    
 
  Date:   November 11, 2009    

 